DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6, 11-12, 14-16, 21 and 24-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 24-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oikawa et al. US 2012/0294598.

Re claims 1, 24-25 and 27, Oikawa discloses an imaging system and communication control method comprising an imaging apparatus (camera 100); and an accessory apparatus (interchangeable lens 200) attached to the imaging apparatus (100) (figures 1-3), the imaging apparatus (100) comprising: a camera communicator (electrical connector 102 and communication units 117, 118) configured to provide a communication path with the accessory apparatus (200) (figures 1-3; paragraphs 36-39, 51-52, 57-68); and a camera controller (body control unit 103) configured to communicate with the accessory apparatus (200) via the camera communicator (102, 117, 118) (paragraphs 51-54, 57-68), wherein the camera controller (body control unit 103) transmits a first request to the accessory apparatus (lens 200), receives first information indicating whether or not to stop a communication between the imaging apparatus (100) and the accessory apparatus (200) from the accessory apparatus (200) that has received the first request, and controls a communication with the accessory apparatus (200) according to the first information (body control unit 103 of camera 100 sends a request to verify signal level at RDY and lens control unit 203 and lens 

Re claims 11, 26 and 28, Oikawa discloses an accessory apparatus (interchangeable lens 200) attachable to an imaging apparatus (camera 100) and communication control method comprising (figures 1-3), the accessory apparatus (200) comprising: an accessory communicator (202, 217, 218) configured to provide a communication path with the imaging apparatus (100) (figures 1-3; paragraphs 36-39, 51-52, 57-68); and an accessory controller (203) configured to communicate with the  imaging apparatus (100) via the accessory communicator (202, 217, 218) (paragraphs 51-54, 57-68), wherein the accessory controller (203) transmits to the imaging apparatus (100) first information indicating whether or not to stop a communication between the imaging apparatus (100), in response to a first request received from the imaging apparatus (100) (body control unit 103 of camera 100 sends a request to verify signal level at RDY and lens control unit 203 and lens communication unit 217 output a signal level (H or L) to indicate whether to start or stop communication between the camera 100 and the lens 200)(figures 3,4; paragraph 72).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. US 2012/0294598 in view of Hasegawa et al. US 2013/0265657.

Re claims 2 and 12, the Oikawa reference discloses all of the limitations of claims 1 and 11 above.  In addition, Oikawa discloses that a plurality of accessory apparatuses (interchangeable lenses 200) are attachable to the imaging apparatus (100) (exchangeable lenses 200 are attached to camera 100) (figure 1; paragraph 36).  However, although the Oikawa reference discloses all of the above limitations it fails to specifically disclose that the camera controller determines the accessory apparatus as a communication target among the plurality of accessory apparatuses based on received first information, and communicates with the accessory apparatus determined to be the communication target.
However, Hasegawa discloses that it is well known in the art for an imaging apparatus to include a camera controller that determines an accessory apparatus as a communication target among a plurality of accessory apparatuses based on received 

Re claims 4 and 14, the Oikawa reference discloses all of the limitations of claims 1 and 11 above.  In addition, Oikawa discloses that a plurality of accessory apparatuses (interchangeable lenses 200) are attachable to the imaging apparatus (100) (exchangeable lenses 200 are attached to camera 100) (figure 1; paragraph 36).  However, although the Oikawa reference discloses all of the above limitations it fails to specifically disclose that the camera controller receives authentication information including the first information and identification information of the accessory apparatus from the accessory apparatus that has received the first request.
However, Hasegawa discloses that it is well known in the art for an imaging apparatus to include a camera controller that receives authentication information including the first information and identification information of the accessory apparatus 

Re claims 5 and 15, Hasegawa further discloses that the camera controller receives the authentication information from the accessory apparatus (lens) in an intital communication performed in response to a power supply from the imaging apparatus (camera) to the accessory apparatus (lens) (multiple types of interchangeable lenses may be connected to camera 10 wherein the types of lenses are identified by camera 10 on the basis of voltage signals sent from the lens which serve as identification information) (paragraphs 37-49; figures 1A-1B).  

Re claims 6 and 16, Hasegawa further discloses that the authentication information transmitted from the accessory apparatus that is a terminal of the second communication viewed from the imaging apparatus includes terminal information .  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. US 2012/0294598 in view of Masuda US 2007/0189745.

Re claim 21, the Oikawa reference discloses all of the limitations of 11 above.  In addition, Oikawa discloses that a plurality of accessory apparatuses (interchangeable lenses 200) are attachable to the imaging apparatus (100) (exchangeable lenses 200 are attached to camera 100) (figure 1; paragraph 36).  However, although the Oikawa reference discloses all of the above limitations it fails to specifically disclose that the accessory controller transfers to a sleep state when stopping the communication with the imaging apparatus.
However, Masuda discloses that it is well known in the art for an accessory apparatus such as a lens connected to an imaging apparatus to transfer to a sleep state when not actively in communication with the imaging apparatus (paragraphs 77-78).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of transferring an accessory lens to a sleep state when not actively in communication with an imaging apparatus as disclosed by the Masuda reference in the imaging apparatus/accessory apparatus connection disclosed by the Oikawa reference.  Doing so would provide a means for conserving power of an imaging device/lens combination by putting the lens in a sleep state when not in use to reduce battery consumption.

Allowable Subject Matter
Claims 3, 7-10, 13, 17-20 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  

Re claim 3, the prior art fails to teach or suggest, an imaging apparatus having the specific configurations disclosed in claim 3 wherein the imaging apparatus comprises:  a camera communicator configured to provide a communication path with the accessory apparatus; and a camera controller configured to communicate with the accessory apparatus via the camera communicator, wherein the camera controller transmits a first request to the accessory apparatus, receives first information indicating whether or not to stop a communication between the imaging apparatus and the accessory apparatus from the accessory apparatus that has received the first request, and controls a communication with the accessory apparatus according to the first information, wherein the camera controller stores the first information until supplying power to the accessory apparatus is stopped, and initializes the first information when the supplying the power is stopped.

Re claim 7, the prior art fails to teach or suggest, an imaging apparatus having the specific configurations disclosed in claim 7 wherein the imaging apparatus comprises:  a camera communicator configured to provide a communication path with 

Re claims 8-9, the prior art fails to teach or suggest, an imaging apparatus having the specific configurations disclosed in claims 8-9 wherein the imaging apparatus comprises:  a camera communicator configured to provide a communication path with the accessory apparatus; and a camera controller configured to communicate with the accessory apparatus via the camera communicator, wherein the camera controller transmits a first request to the accessory apparatus, receives first information indicating whether or not to stop a communication between the imaging apparatus and the accessory apparatus from the accessory apparatus that has received the first request, and controls a communication with the accessory apparatus according to the first information, wherein the camera controller receives from the accessory apparatus a 

Re claim 10, the prior art fails to teach or suggest, an imaging apparatus having the specific configurations disclosed in claim 10 wherein the imaging apparatus comprises:  a camera communicator configured to provide a communication path with the accessory apparatus; and a camera controller configured to communicate with the accessory apparatus via the camera communicator, wherein the camera controller transmits a first request to the accessory apparatus, receives first information indicating whether or not to stop a communication between the imaging apparatus and the accessory apparatus from the accessory apparatus that has received the first request, and controls a communication with the accessory apparatus according to the first information, wherein the camera controller discards received first information in response to a request to discard the first information received from the accessory apparatus, and again receives the first information from the accessory apparatus.

Re claim 13, the prior art fails to teach or suggest, an accessory apparatus having the specific configurations disclosed in claim 13 wherein the accessory apparatus comprises:  an accessory communicator configured to provide a communication path with the imaging apparatus; and an accessory controller configured to communicate with the  imaging apparatus via the accessory communicator, wherein the accessory controller transmits to the imaging apparatus first information indicating 

Re claim 17, the prior art fails to teach or suggest, an accessory apparatus having the specific configurations disclosed in claim 17 wherein the accessory apparatus comprises:  an accessory communicator configured to provide a communication path with the imaging apparatus; and an accessory controller configured to communicate with the  imaging apparatus via the accessory communicator, wherein the accessory controller transmits to the imaging apparatus first information indicating whether or not to stop a communication between the imaging apparatus and the accessory apparatus, in response to a first request received from the imaging apparatus, wherein the accessory controller transmits authentication information including the first information and identification information of the accessory apparatus to the imaging apparatus in response to the first request, wherein the imaging apparatus can perform a first communication and a second communication with the accessory apparatus, and wherein the accessory controller transmits the authentication information to the imaging apparatus through the second communication.

Re claims 18-19, the prior art fails to teach or suggest, an accessory apparatus having the specific configurations disclosed in claims 18-19 wherein the accessory 

Re claim 20, the prior art fails to teach or suggest, an accessory apparatus having the specific configurations disclosed in claim 20 wherein the accessory apparatus comprises:  an accessory communicator configured to provide a communication path with the imaging apparatus; and an accessory controller configured to communicate with the  imaging apparatus via the accessory communicator, wherein the accessory controller transmits to the imaging apparatus first information indicating whether or not to stop a communication between the imaging apparatus and the accessory apparatus, in response to a first request received from the imaging apparatus, wherein the accessory controller transmits a request to discard the first information to the imaging apparatus, and again transmits new first information to the imaging apparatus.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699